Exhibit 24(b)(8.46) FIRST AMENDMENT TO SERVICE AGREEMENT THIS FIRST AMENDMENT to the Service Agreement (the "First Amendment") is made and entered into as of the 29th day of July, 2005 by and between ING Life Insurance and Annuity Company ("ING Life"), ING Financial Advisers, LLC ("ING Financial") (collectively the "Service Provider"), Dodge & Cox, a California corporation ("Dodge & Cox") and Boston Financial Data Services, Inc. ("Transfer Agent"). WHEREAS, ING Life, ING Financial, Dodge & Cox and Transfer Agent are parties to a Service Agreement dated as of August 1,2002 (the "Agreement"); and WHEREAS, the parties now desire to modify the Agreement to allow certain Plans to invest in the Funds indirectly through annuity contracts issued by ING Life ("Contracts"); and WHEREAS, ING Life has established Variable Annuity Accounts B, C, D and F and may establish such other accounts as may be set forth in Schedule D attached hereto (the "Separate Accounts") to serve as an investment vehicle for the Contracts; NOW, THEREFORE, in consideration of the premises and mutual covenants and promises expressed herein, the parties agree as follows: 1) With respect to Plans that invest in the Funds indirectly through the Contracts, ING Life represents that each of the Separate Accounts is a separate account under Connecticut Insurance law and that it has registered or will register each of the Separate Accounts (except for such Accounts for which no such registration is required) as a unit investment trust under the Investment Company Act of 1940 (the "1940 Act"), to serve as an investment vehicle for the Contracts. Each Contract provides for the allocation of net amounts received by ING Life to a Separate Account for investment in the shares of one or more specified open-end management investment companies available through that Separate Account as underlying investment media. Selection of a particular investment management company and changes therein from time to time are made by the Contract Owner or Participant, as applicable under a particular Contract. 2) The last paragraph on the bottom of page I of the Agreement is deleted and replaced with the following: Service Provider and Dodge & Cox agree that, with respect to each Fund, a single omnibus account held in the name of an appropriately designated Nominee of each Plan shall be maintained for those Plan assets directed for investment directly in the Fund, and a single omnibus account held in the name of ING Life shall be maintained for those Plan assets directed for investment in the Fund through the Contracts (collectively, the "Accounts.") ING Life as issuer of the Contracts or as service agent for the Plans, shall facilitate the purchase and redemption of shares of the Funds (the "Shares") with respect to the Accounts in accordance with the Agreement. Except as provided herein, the terms and conditions contained in the Agreement shall remain in full force and effect IN WITNESS WHEREOF, the parties have executed this First Amendment as of the date first above written. ING FINANCIAL ADVISERS, LLC ING LIFE INSURANCE AND ANNUTY COMPANY By: /s/ Christina Lareau By: /s/ Laurie M. Tillinghast Name: Christina Lareau Name: Laurie M. Tillinghast Title: Vice President Title: Vice President DODGE & COX BOSTON FINANCIAL DATA SERVICES, INC. By: /s/ Kenneth E. Olivier By: /s/ Carol Gilmartin Name: Kenneth E. Olivier Name: Carol Gilmartin Title: Executive Vice President Title: V. P. Schedule D For any additional separate accounts
